Citation Nr: 0605591	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  02-21 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, including as secondary to a service-connected 
left hip disability.

2.  Entitlement to service connection for a left ankle 
disability, including as secondary to a service-connected 
left hip disability.

3.  Entitlement to a higher initial rating for a service-
connected low back disability, currently evaluated as 20 
percent disabling. 
 

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from September 1974 to June 
1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 decision by the RO in Pittsburgh, 
Pennsylvania that granted service connection and a 20 percent 
rating for low back pain with right leg radiculopathy, and 
denied service connection for a left knee disability and a 
left ankle disability.

In an October 2004 rating decision, the RO granted service 
connection for a right knee disability.  This issue is not in 
appellate status and will not be addressed by the Board.  
38 U.S.C.A. § 7105 (West 2002).

The issue of entitlement to a higher rating for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

Finally, the Board notes that by a letter dated in December 
2001 and a statement dated in February 2002, the veteran has 
raised a claim for service connection for contusions (easy 
bruising) of the lower extremities as secondary to medication 
for his service-connected hip disability.  This issue is not 
in appellate status and is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran's current left knee disability, a tear of the 
posterior horn of the medial meniscus, began in service.

2.  The veteran's left ankle tendonitis began years after 
separation from service, and was caused or worsened by a 
service-connected left hip disability.  


CONCLUSIONS OF LAW

1.  A left knee disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  Left ankle tendonitis is proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In light of the favorable determinations below on the knee 
and ankle issues, and the need for remand of the back issue, 
no further discussion of VCAA compliance is necessary.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service incurrence will be presumed for certain 
chronic diseases, including arthritis, if manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310 (2005).  In 
addition, secondary service connection may also be 
established when there is aggravation of a veteran's non-
service connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

Factual Background

The veteran claims service connection for a left knee 
disability and a left ankle disability which he asserts were 
either incurred during military service in the same motor 
vehicle accident in which his left hip was injured, or 
developed as a result of his service-connected left hip 
disability.  

Service medical records reflect that in January 1977, the 
veteran was injured in a motor vehicle accident in which he 
was a passenger in the back seat of a car.  Records show that 
his left hip was dislocated during this accident.  Service 
medical records from the time of the accident are negative 
for complaints or treatment of injuries to the left knee or 
ankle.

On medical examination performed in April 1977, no 
abnormalities were noted with respect to the left knee and 
left ankle.  The examiner noted that the veteran had pain at 
the extremes of range of motion of the left hip.  In an April 
1977 report of medical history, the veteran denied a history 
of a "trick" or locked knee, and denied arthritis, 
rheumatism or bursitis.  Service medical records are entirely 
negative for a diagnosis of a chronic left knee disability or 
left ankle disability.

At a May 1990 VA examination, the veteran reported that 
during the 1977 car accident, he was thrown against the front 
seat, striking his knees.  He complained of bilateral knee 
pain.  After examination of the left hip and both knees, the 
examiner diagnosed degenerative joint disease of the left hip 
and right knee.  A left knee disability was not diagnosed.

By a statement dated in October 2000, the veteran said he had 
almost continuous pain in his left hip, knee, ankle, low 
back, and groin.

The first post-service medical evidence of a left knee 
disability is dated in 2001.  At a September 2001 VA 
examination of the left hip, the examiner noted that a 
clinical evaluation and an X-ray study showed severe post-
traumatic arthritis of the left hip.  On X-ray study there 
were near ankylosing changes.  He had significant limitation 
of motion of the left hip, and ambulated with an antalgic 
gait, favoring the left lower extremity significantly.  A 
September 2001 X-ray study of the left knee showed minimal 
osteophyte formation about the patella.

An April 2002 magnetic resonance imaging (MRI) scan of the 
left knee showed a tear of the posterior horn of the medial 
meniscus.
 
The first post-service medical evidence of a left ankle 
disability is dated in 2002.  A May 2002 MRI scan of the left 
ankle showed peroneal tendonitis, small effusion, mild 
superficial soft tissue swelling, and a small calcaneal 
plantar spur.

By a letter dated in November 2002, a private physician, R. 
J. Donofrio, MD, indicated that he examined the veteran in 
November 2002.  The veteran reported that he had bilateral 
knee pain ever since a 1977 accident.  With respect to the 
left knee, Dr. Donofrio noted that he had reviewed an April 
2002 MRI scan and that it was possible he might have a little 
bit of symptoms secondary to a torn medial meniscus but the 
knee looked relatively normal with minimal symptoms.  He 
indicated that the left ankle apparently became symptomatic 
just within the past year.  He stated that one possible cause 
of the ankle problem was the fact that the veteran had severe 
arthritis and limited motion of his left hip which altered 
his gait.  He stated that this might have led to some 
irritation in the peroneal tendon area and might be the 
resultant cause of the peroneal tendonitis.  With respect to 
the knee complaints, he opined that since the veteran dated 
these complaints to his 1977 injury and had problems since 
that time, "...it is certainly within a reasonable degree of 
medical certainty that [he] ha[d] had some untreated and 
undiagnosed injury to those knees at the time of [his] 
injury.  Certainly it sounds as though there was significant 
force involved such that [his] hip was dislocated and it is 
not beyond the realm of believability that [he] may have had 
injury to the ligaments and/or meniscal tissue in either 
knee."

A January 2003 VA orthopedic outpatient note reflects that 
the examiner indicated that the most likely mechanism of the 
veteran's in-service hip dislocation was direct impact to the 
knees pushing the hip posteriorly out of the socket and 
fracturing the acetabulum.  The veteran complained of 
bilateral knee pain and left ankle pain.  He said the left 
ankle pain started more recently than the knee pain.  The 
examiner indicated that with respect to the veteran's 
complaints of knee pain, he had MRI changes in both knees 
consistent with early trauma versus just degenerative joint 
disease.  The examiner stated that these types of injuries 
could be exacerbated by his current hip problem in terms of 
an altered gait and accommodation for the lack of motion and 
pain in the left hip.  The examiner stated, "...I do believe 
that the pain that [the veteran] has in his knees at this 
point may have been initiated back at the time of his 
original injury and it is least exacerbated by the current 
condition he has as a result of that initial injury."

A report of a January 2003 VA orthopedic examination reflects 
that the examiner opined that the veteran's right knee 
disability was incurred in the 1977 car accident.

At a July 2003 VA examination of the left knee and ankle, the 
veteran reported left knee problems since the 1977 accident, 
and said he had left ankle problems for the past five years.  
On examination, the examiner noted that an X-ray study of the 
left ankle showed no evidence of any arthrosis, and no 
evidence of any acute fractures or any chronic changes.  
There was no evidence of any chronic changes or acute 
fractures or changes in the left knee joint on X-ray study.  
With respect to the May 2002 MRI scan of the left ankle, the 
examiner opined that it was difficult to assess whether the 
findings of diffusion and tendonitis were relevant at this 
point since the study was done in 2002.  The examiner opined 
that the veteran probably had an old injury to the posterior 
horn of the meniscus in his left knee, but the pain he felt 
in his knee and ankle seemed unrelated to this finding.  The 
physical examination was inconsistent with meniscal pain 
secondary to meniscal injury and was also inconsistent with 
the "clinic" history.  He opined that the veteran's pain 
and functional disability of the left lower extremity was 
most likely due to hip pathology which might be giving him 
referred pain on that side, or his back pain or lumbar 
pathology might be giving him radicular symptoms.
 
A September 2003 private orthopedic examination by T. J. 
Hagen, MD, reflects that the veteran reported a left hip 
dislocation in 1977, and also reported bilateral knee 
arthritis and left ankle peroneal tendinopathy.  He reported 
knee pain for the past five years.  Dr. Hagen reviewed the 
veteran's X-ray studies and MRI scans and opined that the 
veteran had severe musculoskeletal complaints that all seemed 
to be related to a severe left hip injury in 1977.  She said 
that his "issues" included severe secondary left hip 
degenerative joint disease, right knee anterior cruciate 
ligament (ACL) deficiency and medial joint space narrowing 
with a medial meniscal tear and chondrosis, left knee medial 
meniscal injury, left ankle peroneal neuropathy, global 
bilateral hip weakness and muscular atrophy underlying and 
contributing to the above conditions.  She opined that all of 
the above issues were interrelated and most likely he 
sustained the ACL tear at the time of his hip injury back in 
1977, as he did not report any other episodes of injury.

By a letter dated in November 2003, a private chiropractor, 
P. P. Caffari, opined that the veteran's problems with his 
left knee and ankle were a direct result of his left hip 
problem.  

By a letter dated in December 2003, Dr. Hagen opined that the 
veteran's longstanding severe hip arthritis and lumbar spine 
problems directly led to secondary problems including painful 
meniscal injuries and arthritis in his knees as well as 
refractory ankle tendonitis.

At a May 2004 VA examination, the examiner opined that it was 
likely that the veteran injured his right knee in the 1977 
motor vehicle accident.  In an August 2004 addendum, he 
stated that during that accident, the veteran suffered a 
severe left hip injury (dislocation) secondary to his left 
knee striking and driving his left hip out of socket.  He 
opined that it was more than likely that both knees, not one 
knee, struck the seat in front of him, causing his left hip 
dislocation and right knee injury.  He stated that "...it is 
at least as likely as not that the patient injured his right 
knee as well as striking his left knee while he was involved 
in his motor vehicle accident."

By a letter dated in September 2004, Dr. Hagen opined that 
the veteran incurred a tear of the right ACL during the 1977 
accident, and added that the ACL deficiency of the right knee 
and hip dysfunction had contributed to painful osteoarthritis 
in both knees.  She opined that the veteran's left knee 
osteoarthritis complaints were mostly a result of altered 
biomechanics with a leg length discrepancy, weakness and 
severe hip osteoarthritis, knee instability and overall 
antalgic gait.  By a letter dated in February 2005, she 
indicated that after discussion with the veteran and review 
of his records, she felt that both knees were injured in the 
1977 accident.  She stated that given his severely antalgic 
gait, leg length discrepancy, and altered biomechanics, it 
was clear that his left knee and ankle had suffered.  She 
indicated that X-ray and MRI studies showed osteoarthritis in 
these joints, and she opined that these problems were 
directly related to his hip condition.

By a letter dated in June 2005, a private physician, J. F. 
Stremple, MD, indicated that he had reviewed medical records 
sent to him by the veteran's representative, including 
reports of MRI scans performed in April 2002.  He opined that 
the severe blunt force trauma of the impact in the accident 
caused bilateral knee injuries and fracture/dislocation of 
the left hip.  He opined that the tear of the posterior horn 
of the left medial meniscus could be attributed to the 1977 
accident.

By a letter dated in July 2005, a private physician, H. R. 
Madoff, MD, indicated that he had reviewed medical records 
sent to him by the veteran's representative, including 
medical records from Dr. Hagen.  He said he agreed with Dr. 
Hagen's medical findings, and opined that the veteran's 
present condition was a direct result of the injury he 
sustained in a motor vehicle accident in 1977 in Germany.  He 
stated that although the hip was treated appropriately, the 
knee injuries were apparently ignored.

Analysis

Left Knee Disability 

The medical evidence is negative for a left knee injury or 
disability in service, and is negative for a left knee 
disability for more than 20 years after service.  Several 
private and VA doctors have opined that it is likely that the 
veteran injured his left knee when it struck the back of the 
front seat of the car in the 1977 motor vehicle accident, and 
some of the doctors have opined that his current left knee 
disability is related to such a knee injury.  Their opinions 
have been based in part on the veteran's reported history, as 
well as on review of his medical records.  The evidence 
appears in equipoise on whether the veteran injured his left 
knee in the 1977 in-service accident, and whether his current 
left knee disability is related to that injury.

After a review of all the evidence, the Board finds it is 
evenly divided on the question of whether the veteran's 
current left knee disability (a tear of the posterior horn of 
the medial meniscus), although not diagnosed until years 
after service, began in service.  38 C.F.R. § 3.303(d) 
(2005).  Under such circumstances, he is given the benefit of 
the doubt.  38 U.S.C.A. § 5107(b) (West 2002).  Thus the 
Board finds that the veteran's current left knee disability 
began in service.  The condition was incurred in service, 
warranting service connection.

Left Ankle Disability 

The medical evidence is negative for a left ankle injury or 
disability in service, and is negative for a left ankle 
disability for more than 20 years after service.  The veteran 
has stated that his left ankle symptoms began in the late 
1990s or in 2001.  After a review of all the evidence, the 
Board finds that a left ankle disability was not incurred in 
service, as there is no evidence of a left ankle injury or 
disability in service or for years later, and as the weight 
of the medical evidence shows that the current left ankle 
disability began years after service.

A May 2002 MRI scan of the left ankle showed peroneal 
tendonitis, and Dr. Donofrio and Dr. Hagen have both opined 
that this disability was caused by an altered gait due to the 
severe service-connected left hip disability.  At a July 2003 
VA examination, the examiner noted that an X-ray study of the 
left ankle showed no evidence of any arthrosis, and no 
evidence of any acute fractures or any chronic changes.  With 
respect to the May 2002 MRI scan of the left ankle, the 
examiner opined that it was difficult to assess whether the 
findings of diffusion and tendonitis were relevant at this 
point since the study was done in 2002.  

The Board finds that the evidence is about evenly divided on 
the question of whether the veteran's diagnosed left ankle 
tendonitis is a chronic disability which was caused by the 
service-connected left hip disability.  38 C.F.R. § 3.310 
(2005).  Under such circumstances, he is given the benefit of 
the doubt.  38 U.S.C.A. § 5107(b) (West 2002).  Thus the 
Board finds that the veteran's current left ankle disability 
is the result of a service-connected left hip disability, 
warranting service connection.

ORDER

Service connection for a left knee disability is granted.

Secondary service connection for a left ankle disability is 
granted.


REMAND

With respect to the claim for a higher rating for a low back 
disability, although further delay is regrettable, the Board 
finds that additional development is necessary prior to 
appellate review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).

Initially, the Board notes that since the February 2002 RO 
decision, the rating criteria for rating intervertebral disc 
syndrome have been amended twice, most recently on September 
26, 2003.  See 38 C.F.R. § 4.71a, Codes 5235 to 5243, and 
Plate V) (2005).  Although the RO has considered the 
September 2002 amendments to the prior Diagnostic Code 5293, 
it has not yet considered the revised version of the spine 
rating criteria which became effective in September 2003.  
The RO should readjudicate the claim, with consideration of 
the amended criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5243, pertaining to intervertebral disc syndrome. 

Furthermore, the most recent VA examination of the low back 
is dated in April 2003.  Given the ongoing treatment since 
the last VA examination, and the revised rating criteria, the 
veteran must be afforded a new examination which is 
responsive to the new rating criteria.  38 U.S.C.A. § 
5103A(d) (West 2002); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Ongoing medical records should also be obtained.  38 
U.S.C.A. § 5103A(b) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a low back 
disability since January 2003.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.

2.  The RO should make arrangements with 
the appropriate VA medical facility for a 
VA examination performed by an 
orthopedist, to evaluate the severity of 
the veteran's service-connected low back 
pain with right leg radiculopathy.  The 
claims file should be reviewed by the 
examiner, and the examination report 
should reflect that this was done.  The 
examination report should include the 
following:

a.  In addition to X-rays, any other 
tests deemed necessary should be 
performed.  Range of motion studies 
should be performed.  The examiner should 
identify and assess any objective 
evidence of pain.

b.  The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups.

3.  The RO should then re-adjudicate the 
claim for a higher rating for service-
connected low back pain with right leg 
radiculopathy, with consideration of the 
revised rating criteria.  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case which 
includes the revised rating criteria, and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


